



Exhibit 10.1


STANDSTILL AGREEMENT
This Standstill Agreement, dated as of February 16, 2018 (this “Agreement”), is
by and among Avid Technology, Inc., a Delaware corporation (the “Company”) and
Cove Street Capital, LLC (together with its Affiliates, the “Investor”). The
Investor and the Company shall each be referred to herein as a “Party” and shall
collectively be referred to herein as the “Parties.”
In consideration of, and reliance upon, the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.Board Representation and Board Matters. Each Party agrees that:
(a)Prior to the time the Company files with the Securities and Exchange
Commission (the “SEC”) its definitive proxy statement with respect to the annual
meeting of stockholders of the Company to be held in 2018 (the “2018 Annual
Meeting,” and such proxy statement, the “2018 Proxy Statement”)), the Board of
Directors of the Company (the “Board’“) shall take such actions as are necessary
to increase the size of the Board by one (1) directorship and shall appoint
Daniel B. Silvers (“Mr. Silvers” or the “Designee”) as a Class III director to
fill the vacancy so created, to serve for a term expiring at the annual meeting
of stockholders of the Company to be held in 2020. The Company’s obligation
under this Section 1(a) is conditioned on the Board’s Nominating and Governance
Committee’s completion, to its reasonable satisfaction with the results, of its
review of the Designee, including a satisfactory background check.


(b)Upon his election, the Designee will be offered the opportunity to become a
member of the Strategy Committee of the Board. Consistent with usual Board
practice applied to all Board members, upon serving on the Board for one year
the Designee will be considered for assignment to either the Compensation
Committee or Nominating and Governance Committee of the Board; provided, that
once the Designee is appointed to any Board committee(s), the Designee, subject
to satisfying the Company’s governance policies in effect as of the date hereof
and from time to time (to the extent any changes in the Company’s governance
policies are not, and could not reasonably be construed to have been,
implemented for the purpose of removing the Designee from a committee) and
applicable law and the rules and regulations of the NASDAQ (or any other
securities exchange on which the Company’s securities are then traded) as in
effect from time to time, shall continue to have the right to serve on such
committee(s) for so long as he serves on the Board.  The Investor acknowledges
that if the Board determines in its good faith judgment that the Designee no
longer satisfies the Company’s governance policies, applicable law or the
rules and regulations of the NASDAQ (or any other securities exchange on which
the Company’s securities are then traded), as in effect from time to time, the
Board shall have the discretion to remove the Designee from any committee(s) of
the Board on which the Designee is then serving, so long as (i) the treatment of
the Designee is not inconsistent with the treatment of the other directors and
(ii) any changes in the Company’s governance policies are not, and could not
reasonably be construed to have been, implemented for the purpose of removing
the Designee from a committee(s).


(c)The Investor shall, and shall cause its Affiliates to, immediately cease all
communication efforts, direct or indirect, in furtherance of any potential
efforts to influence the management and policies of the Company.


(d)If the Designee is not appointed pursuant to Section 1(a) hereof, or resigns
(other than a resignation described in the definition of Standstill Period under
Section 18) or is otherwise unable





--------------------------------------------------------------------------------





to serve as director (other than as a result of removal or resignation pursuant
to Section 1(f) hereof), the Company and the Investor shall select a replacement
director, mutually acceptable to the Company and the Investor, which acceptance
shall not be unreasonably withheld.


(e)The Investor agrees that neither it nor any of its Affiliates (i) will pay
any compensation to the Designee (including any replacement director Designee
selected pursuant to Section 1(d)) regarding the Designee’s service on the Board
or any committee thereof or (ii) will have any agreement, arrangement or
understanding, written or oral, with the Designee (including any replacement
director Designee selected pursuant to Section 1(d)) regarding the Designee’s
service on the Board or any committee thereof (including without limitation
pursuant to which the Designee will be compensated for his service as a director
on the Board or any committee thereof).


(f)lf (i) either the Investor materially breaches its commitments or obligations
under this Agreement, including its acknowledgement and agreement hereunder that
the Designee will not share confidential information relating to the Company
with the Investor or any of its principals, directors, members, general
partners, officers, other employees or attorney, or the Designee materially
breaches his commitments or obligations under the letter agreement between the
Designee and the Company entered into on the date hereof, upon written notice
from the Company (specifying the relevant facts), or (ii) at any time prior to
the expiration of the Standstill Period a Qualifying Disposition occurs, then,
upon or immediately following the Company’s notice of such material breach or
the occurrence of such Qualifying Disposition, as applicable, the Investor
agrees that the Designee (or his replacement director selected pursuant to
Section 1(d)) shall promptly tender his resignation from the Board, and the
provisions of Sections 1(a), 1(b) and 1(d) shall terminate with respect to Mr.
Silvers, except that if such material breach can be cured and is cured within
the time period set forth in the immediately following sentence. The Investor
shall have fifteen (15) business days after the date of such written notice
within which to cure its material breach and this Section 1(f) shall not apply
in the event of such cure.


2.Proxy Solicitation Materials. The Company agrees that the 2018 Proxy Statement
and all other solicitation materials to be delivered to stockholders in
connection with the 2018 Annual Meeting will be prepared in accordance with, and
in a manner consistent with the intent and purpose of, this Agreement.  The
Company will provide the Investor with a true and complete copy of any portion
of the 2018 Proxy Statement or other “soliciting materials” (as used in
Rule 14a-6 promulgated under the Exchange Act) with respect to the 2018 Annual
Meeting, in each case that refer to the Investor, the Designee or this
Agreement, at least two business days before filing such materials with the SEC
in order to permit the Investor a reasonable opportunity to review and comment
on such portions, and will consider in good faith any comment received from the
Investor and its counsel relating to such portions. Except as required by
applicable law, the Company will use the same or substantially similar language,
or any summary thereof that is agreed upon for the foregoing filings, in all
other filings with the SEC that disclose, discuss, refer to or are being filed
in response to or as a result of this Agreement. The Investor will promptly
provide all information relating to the Designee and other information to the
extent required under applicable law to be included in the 2018 Proxy Statement
and any other soliciting materials (as such term is used in Rule 14a-6
promulgated under the Exchange Act) to be filed with the SEC or delivered to
stockholders of the Company in connection with the 2018 Annual Meeting. The 2018
Proxy Statement and other soliciting materials will contain the same type of
information and manner of presentation concerning the Designee as provided for
the Company’s other independent director nominees.


3.Standstill. Except with the prior written consent of the Company, at all times
during the Standstill Period (as defined below in Section 18), the Investor
agrees not to, directly or indirectly, and





--------------------------------------------------------------------------------





will cause each of its Affiliates (as defined in Section 18) and its principals,
directors, general partners, officers, employees and agents and representatives
acting on their behalf (collectively, the “Restricted Persons”) not to, directly
or indirectly, with respect to the Company:


(a)engage in any “solicitation”(as such term is defined under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of proxies or consents
with respect to the election or removal of directors or any other matter or
proposal or become a “participant” (as such term is defined in Instruction 3 to
Item 4 of Schedule 14A promulgated under the Exchange Act) in any such
solicitation of proxies or consents, other than soliciting proxies on behalf of
the Company in accordance with the recommendation of the Board;


(b)knowingly encourage, advise or influence any other Person or knowingly assist
any Person in so encouraging, advising or influencing any Person with respect to
the giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum, binding or non-binding, (other than such
encouragement, advice or influence that is consistent with Company management’s
recommendation in connection with such matter);


(c)form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to Section
13(d) of the Exchange Act with respect to any Voting Securities, other than
solely with other Affiliates of the Investor with respect to Voting Securities
now or hereafter owned by them;


(d)make or in any way participate, directly or indirectly, in any tender offer,
exchange offer, merger, consolidation, acquisition, business combination, sale
of a division, sale of substantially all assets, recapitalization,
restructuring, liquidation, dissolution or extraordinary transaction involving
the Company or any of its subsidiaries or its or their securities or assets (it
being understood that the foregoing shall not restrict the Investor from
tendering shares, receiving payment for shares or otherwise participating in any
such transaction on the same basis as other stockholders of the Company, or from
participating in any such transaction that has been approved by the Board); or
make, directly or indirectly, any proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
a public announcement regarding any of the types of matters set forth above in
this Section;


(e)other than through open market broker sale transactions where the identity of
the purchaser is unknown, sell, offer or agree to sell directly or indirectly,
through any swap or hedging transaction or otherwise, any security of the
Company or any right decoupled from such underlying security held by the
Investor to any Person that would knowingly result in such Person, together with
its Affiliates, owning, controlling or otherwise having any beneficial or other
ownership interest in the aggregate of 10% or more of the shares of Common Stock
outstanding at such time or would increase the beneficial or other ownership
interest of any Person who, together with its Affiliates, has a beneficial or
other ownership interest in the aggregate of 10% or more of the shares of the
Common Stock outstanding at such time, except in each case in a transaction
approved by the Board;


(f)enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates of the Investor, with respect to Voting
Securities now or hereafter owned by them and other than granting proxies in
solicitations approved by the Board;







--------------------------------------------------------------------------------





(g)(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of. or
recommend the nomination of. any candidate to the Board, except as set forth
herein, (ii) seek, alone or in concert with others, the removal of any member of
the Board; or (iii) conduct a referendum of stockholders;


(h)make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);


(i)seek to call, or to request the call of, or call a special meeting of the
stockholders of the Company, or make any request for stock list materials or
other books and records of the Company under Section 220 or the Delaware General
Corporation Law or other statutory or regulatory provisions providing for
shareholder access to books and records;


(j)except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board, (ii) any material change in the capitalization of the Company, (iii) any
other material change in the Company’s management, business or corporate
structure, (iv) any waiver, amendment or modification to the Company’s
Certificate of Incorporation or Bylaws, or other actions which may impede the
acquisition of control of the Company by any person, (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (vi) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;


(k)institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this Section 3; provided, however,
that for the avoidance of doubt the foregoing shall not prevent any Restricted
Person from (i) bringing litigation to enforce the provisions of this Agreement,
(ii) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against a Restricted Person, (iii) bringing bona fide
commercial disputes that do not relate to the subject matter of this Agreement
or the topics covered in the correspondence between the Company and the
Restricted Persons prior to the date hereof, or (iv) exercising statutory
appraisal rights;


(l)assist, encourage or solicit, or enter into any negotiations, agreements or
understandings with any Third Party to take any action that the Investor is
prohibited from taking pursuant to this Section 3;


(m)make any request or submit any proposal, directly or indirectly, to amend or
waive the terms of this Agreement, in each case which would reasonably be
expected to result in a public announcement of such request or proposal; or


(n)otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing.


Notwithstanding anything to the contrary, nothing in this Agreement shall
prohibit or restrict any director of the Company, including the Designee, from
exercising his or her rights and fiduciary duties as a director of the Company.







--------------------------------------------------------------------------------





4.Non-Disparagement. During the Standstill Period, the Investor agrees that
neither it nor any of its partners, officers, directors, managers or employees
shall, and the Investor shall cause each of its Affiliates not to, make, or
cause to be made, any comments or statements by press release or similar public
statement to the press or media, or in any SEC filing, any statement or
announcement that disparages, the Company, its partners, officers, directors or
employees.  During the Standstill Period, neither the Company nor any of its
officers or directors shall make, or cause to be made, by press release or
similar public statement, including to the press or media or in an SEC filing,
any statement or announcement that disparages, the Investor, its Affiliates,
officers, directors or employees; provided that nothing herein shall be deemed
to prevent either the Investor or the Company from complying with its respective
disclosure obligations under applicable law or the rules and regulations of the
NASDAQ (or any other securities exchange on which the Company’s securities are
traded).


5.Voting. Notwithstanding anything in this Agreement to the contrary, until the
end of the Standstill Period, the Investor agrees to cause all Voting Securities
with respect to which it has any voting authority, whether owned of record or
beneficially owned, as of the record date for any annual or special meeting of
stockholders or in connection with any solicitation of stockholder action by
written consent (each a “Stockholders Meeting”) within the Standstill Period, in
each case that are entitled to vote at any such Stockholders Meeting to be
present for quorum purposes and to be voted at all such Stockholders Meetings or
at any adjournment or postponement thereof:


(a)for all existing directors nominated by the Board for election at such
Stockholders Meeting;


(b)against any stockholder nominations for director which are not approved and
recommended by the Board for election at any such meeting or action by consent;
and


(c)in accordance with any recommendation of the Board on any proposal or other
business set forth on Exhibit A hereto.


6.Press Release; SEC Filings. As soon as practicable on or after the date
hereof, the Company shall issue a press release, a copy of which is attached
hereto as Exhibit B (the “Press Release”). Additionally, no later than four (4)
business days following the execution and delivery of this Agreement, the
Company will file a Current Report on Form 8-K. The Investor will promptly, but
in no case prior to the date of public release of the Press Release by the
Company, prepare and file an amendment (the “13D Amendment”) to its Schedule 13D
with respect to the Company, reporting the entry into this Agreement and
amending applicable items to conform to its obligations hereunder. The 13D
Amendment will be consistent with the Press Release and the terms of this
Agreement. The Investor will provide the Company with a reasonable opportunity
to review the 13D Amendment prior to filing, and will consider in good faith any
changes proposed by the Company solely with respect to Items 4 and 6 thereof.
Except as required by law or the rules of any stock exchange or with the prior
written consent of the Company, the Investor agrees not to (i) issue a press
release in connection with this Agreement or the actions contemplated hereby or
(ii) otherwise make any public disclosure, statement, comment or announcement
(including “on background” or “off the record” to members of the media) with
respect to the negotiations or discussions that led to this Agreement, this
Agreement or the actions contemplated hereby.


7.Representations and Warranties of each Party. Each of the Company and the
Investor represents and warrants to the other Party that:







--------------------------------------------------------------------------------





(a)Such Party has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.


(b)This Agreement has been duly and validly authorized, executed and delivered
by it and is a valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms.


(c)This Agreement will not result in a violation of any term or condition of any
agreement to which such Party is party or by which such Party may otherwise be
bound or of any law, rule, license, regulation, judgment, order or decree
governing or affecting such Party.


8.Representations and Warranties of the Investor. The Investor represents and
warrants that, as of the date hereof:


(a)It beneficially owns (collectively with its Affiliates) 6,155,089 shares of
Common Stock.


(b)It (collectively with its Affiliates) has an economic exposure to, including
without limitation, through derivative transactions, an aggregate of 6,155,089
shares of Common Stock.


(c)Except for such ownership or exposure, neither the Investor nor any of its
Affiliates has any other direct or indirect beneficial ownership (as defined in
Section 18) of, and/or economic exposure to (including through “short sales” or
hedging transactions), any Voting Securities or rights or options to acquire or
sell any Voting Securities.


(d)It acknowledges and agrees that it will not seek confidential information
relating to the Company and further acknowledges that the Designee is not
permitted to share confidential information relating to the Company with the
Investor or any of its principals, directors, members, general partners,
officers, other employees or attorneys.


(e)It acknowledges that it and its Affiliates are aware that United States
securities laws may restrict any person who has material, non-public information
about a company from purchasing or selling any securities of such company while
in possession of such information.


9.Miscellaneous. Each Party recognizes and agrees that if for any reason any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached, immediate and irreparable harm or injury would
be caused for which money damages would not be an adequate remedy. Accordingly,
each Party agrees that, in addition to any other remedy the other Party may be
entitled to at law or equity, the other Party is entitled to an injunction or
injunctions to prevent any breach of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the Chancery Court of
the State of Delaware or, if that court lacks subject matter jurisdiction, the
United States District Court for the District of Delaware (collectively, the
“Chosen Courts’’). THIS AGREEMENT IS GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT
LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.







--------------------------------------------------------------------------------





If any action is brought in equity to enforce any provision of this Agreement,
no Party will allege, and each party hereby waives the defense, that there is an
adequate remedy at law. Furthermore, each Party:
(a)consents to submit itself to the personal jurisdiction of the Chosen Courts
if any dispute arises out of this Agreement or the transactions contemplated
hereby;


(b)agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any Chosen Court;


(c)agrees that it will not bring any action relating to this Agreement or the
transactions contemplated thereby in any court other than the Chosen Courts and
each Party irrevocably waives any right to trial by jury;


(d)agrees to waive any bonding requirement under any applicable law, in the case
any other party seeks to enforce the terms by way of equitable relief;


(e)irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address of such parties’ principal
place of business or as otherwise provided by applicable law; and


(f)WAIVES ANY RIGHT TO A JURY TRIAL OF ANY CONTROVERSY OR CLAIM ARISING UNDER OR
RELATING TO THIS AGREEMENT OR THE MAKING, PERFORMANCE OR INTERPRETATION THEREOF,
INCLUDING FRAUDULENT INDUCEMENT THEREOF.


10.No Waiver. Any waiver by any Party of a breach of any provision of this
Agreement does not operate as, nor is construed to be, a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of any Party to insist upon strict adherence to any term
of this Agreement on one or more occasions is not a waiver and does not deprive
that Party of the right thereafter to insist upon strict adherence to that or
any other term of this Agreement.


11.Entire Agreement. This Agreement and the exhibits hereto contain the entire
understanding of the Parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the Parties.


12.Notice. All notices, consents, requests, instructions, approvals or other
communications provided for herein and all legal process with regard hereto will
be in writing and will be deemed validly given, made or served, if:


(a)Given by facsimile or email, when such facsimile or email is transmitted to
the facsimile number or email address below.


(b)Or if given by any other means, when actually received during normal business
hours at the applicable address specified as follows:


(i) if to the Company:









--------------------------------------------------------------------------------





Avid Technology, Inc.
75 Network Drive
Burlington, MA 01903
Attn: Corporate Secretary
Email: avid.Secretary@avid.com
 
(ii) with a copy, which will not constitute notice, to:


Covington & Burling LLP
One CityCenter
850 Tenth Street, NW
Washington, DC 20001
Attn: David B.H. Martin and David H. Engvall
Telephone: (202) 662-6000
Email: dmartin@cov.com and dengvall@cov.com
 
(iii) or if to the Investor:


Cove Street Capital, LLC
2101 East El Segundo Boulevard, Suite 302
El Segundo, CA 90245
Attn: Merihan Tynan
Telephone: (424) 221-5897
Email: mtynan@covestreetcapital.com


(iv) with a copy, which will not constitute notice, to:
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attn: Andrew Freedman
Telephone: (212) 451-2250
E-mail: afreedman@olshanlaw.com


13.Severability. If at any time after the date hereof, any provision of this
Agreement is held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision has no force or effect, but the illegality or
unenforceability of such provision has no effect on the legality or
enforceability of any other provision of this Agreement.


14.Counterparts. This Agreement may be executed in counterparts, which together
will constitute a single agreement.


15.Successors and Assigns. This Agreement is not assignable by any Party but is
binding on any successor of such Party.


16.No Third-Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other Person.


17.Expiration of Standstill Period. Except as provided in this Section 17, upon
the expiration of the Standstill Period in accordance with Section 18 hereof,
this Agreement immediately and





--------------------------------------------------------------------------------





automatically terminates in its entirety and no Party has any further right or
obligation under this Agreement. Further, following any such termination of the
Agreement, Investor agrees and acknowledges that (i) the Designee may not share
confidential information relating to the Company with the Investor, any of its
directors, officers, other employees or attorneys, and (ii) United States
securities laws may restrict any person who has material, non-public information
about a company from purchasing or selling any securities of such company while
in possession of such information.


18.Interpretation and Construction. Each Party acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement and that each Party has executed the
same with the advice of said counsel. Each Party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and any and all
drafts relating thereto exchanged among the Parties is deemed the work product
of all Parties and may not be construed against any Party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
Party that drafted or prepared it is of no application and is hereby expressly
waived by each Party and any controversy over any interpretation of this
Agreement will be decided without regard to events of drafting or preparation.
The section headings contained in this Agreement are for reference only and do
not affect in any way the meaning or interpretation of this Agreement.


Other Definitions. As used in this Agreement:
(a)“Affiliate” has the meaning in Rule 12b-2, promulgated by the SEC under the
Exchange Act.


(b)“Beneficial owner,” “beneficially own” or “beneficial ownership” and terms of
like import have their respective meanings in Rule 13d-3 promulgated by the SEC
under the Exchange Act; provided, that if a person is the Receiving Party to a
Derivative Contract with respect to any shares of Common Stock or other Voting
Securities, such person shall be deemed to be the “beneficial owner” of the
Notional Number of shares of Common Stock or other Voting Securities, as
applicable, with respect to such Derivatives Contract.


(c)“Derivatives Contract” means a contract between two parties (the “Receiving
Party” and the “Counterparty”) that is designed to produce economic benefits and
risks to the Receiving Party that correspond substantially to the ownership by
the Receiving Party of a number of Voting Securities or shares of Common Stock
specified or referenced in such contract (the number corresponding to such
economic benefits and risks, the “Notional Number”), regardless of whether (a)
obligations under such contract are required or permitted to be settled through
the delivery of cash, shares of Common Stock or other property or (b) such
contract conveys any voting rights in shares of Common Stock or other Voting
Securities. For the avoidance of doubt, interests in broad based index options,
broad based index futures and broad based publicly traded market baskets of
stocks approved for trading by the appropriate federal governmental authority
shall not be deemed to be Derivatives Contracts.


(d)“Person” means any individual, general or limited partnership, corporation,
limited liability or unlimited liability company, joint venture, estate, trust,
group, association or other entity of any kind or structure.


(e)“Qualifying Disposition” will be deemed to have occurred at such time as the
number of shares of Common Stock beneficially owned by the Investor,
collectively with its Affiliates, is





--------------------------------------------------------------------------------





less than five percent (5%) of the outstanding Common Stock (all items as
adjusted for any stock dividends, combinations, splits, recapitalizations and
the like).


(f)“Standstill Period” means the period from the date hereof until the earlier
of (x) the end of the initial term for which the Designee is appointed (or such
longer period as the Designee (or any replacement director Designee selected
pursuant to Section 1(d) hereof) continues to serve on the Board), (y) the date
that is ten (10) calendar days prior to the deadline for the submission of
shareholder nominations for the annual meeting of stockholders of the Company to
be held in 2019, but only in the event that the Designee has tendered his
resignation as a director on or before such date and such resignation is due to
a disagreement with the Board that has been set forth in writing, and (z) five
(5) business days after such date, if any, that the Investor provides written
notice to the Company (specifying the relevant facts) that the Company has
materially breached any of its commitments or obligations under this Agreement;
provided, that clause (y) shall not apply if the material breach is capable of
being cured and is cured to the reasonable satisfaction of the Investor within
fifteen (15) business days of the date of the Investor’s written notice
specifying such material breach.


(g)“Third Party” means any Person that is not a Party or an Affiliate thereof, a
member of the Board, a director or officer of the Company, or legal counsel to
any Party.


(h)“Voting Securities” means the common stock, par value $0.01 per share, of the
Company (the “Common Stock”) and all other securities of the Company entitled to
vote in the election of directors.





































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.


AVID TECHNOLOGY INC.


By: /s/ Jason Duva
 
Name: Jason Duva
Title: SVP & General Counsel


COVE STREET CAPITAL, LLC


By:    /s/ Jeffrey Bronchick___


Name: Jeffrey Bronchick, CFA
Title: Principal, Portfolio Manager


    



























































--------------------------------------------------------------------------------





Exhibit A
 
1.    Advisory approval of the Company’s executive compensation.
 
2.    To approve, by a non-binding advisory vote, the selection of BDO USA, LLP
as our independent registered public accounting firm for the company’s fiscal
year ending December 31, 2018.
 
3.    To approve an amendment to the Company’s stock incentive plan to increase
the number of shares of Common Stock authorized for issuance under such plan,
provided such amendment has received a favorable recommendation from either ISS
or Glass Lewis.



























































































--------------------------------------------------------------------------------







Exhibit B
Press Release
AVID BOARD TO ADD DANIEL SILVERS AS NEW INDEPENDENT DIRECTOR


BURLINGTON, Mass., Feb. 20, 2018 - Avid Technology, Inc. (Nasdaq: AVID) ("Avid"
or the "Company"), a leading global media technology provider for the creation,
distribution and monetization of media assets for global media organizations,
enterprise users and individual creative professionals, today announced that it
would add a new independent director, Daniel B. Silvers, Managing Member of
Matthews Lane Capital Partners LLC , to the Company’s Board of Directors. The
Board is expected to elect Mr. Silvers at its next regularly scheduled meeting
on March 8, 2018. The decision to add Mr. Silvers resulted from a thorough
review process by the Company’s Nominating and Governance Committee and
discussions with key shareholders, including Cove Street Capital, LLC (“Cove
Street Capital”). To allow for this appointment, the Board will increase its
size to nine directors.


Louis Hernandez, Jr., Chairman and Chief Executive Officer of Avid stated, “Dan
will bring extensive Board experience to our company. With our strategic
transformation complete, we are positioned to capitalize on our strong market
position to generate profitable growth. We believe that Dan’s experience and
skills will complement the strong mix of experience and skills held by the
existing Board members.”


“Our Board routinely evaluates its composition to ensure it encompasses a wide
range of appropriate skills and expertise to provide increased value to
shareholders,” continued Mr. Hernandez. “We value the constructive discussions
regarding the Board makeup with Cove Street Capital and are pleased to welcome
Dan to our Board.”


Mr. Silvers stated, “I am honored to join Avid’s Board. I look forward to the
opportunity to work closely with my new colleagues on the Board and management
team to support Avid’s further growth. I am confident in the Board’s ability to
work closely to realize the full potential of the company.”


“The addition of Dan to the Avid Board will undoubtedly bring a fresh
perspective,” said Jeffrey Bronchick, Portfolio Manager and founder of Cove
Street. “We appreciate the collaboration and relationship we have had with Avid.
We believe Avid has outstanding value creation opportunities in the coming
months and years.”


In connection with the Board’s decision to elect Mr. Silvers, Avid entered into
a Standstill Agreement with Cove Street Capital, LLC. Under this agreement, Cove
Street Capital may not, during a standstill period described below, engage in
certain activities, including, without limitation, soliciting proxies, acting in
concert with third parties, seeking to effect or facilitate an acquisition of
Avid, calling a special meeting, initiating or encouraging litigation against
Avid, or making certain public statements or disclosures. The standstill period
is the duration of the initial term for which Mr. Silvers is appointed (and such
longer period as Mr. Silvers continues to serve on the Board), except that the
standstill period will end ten days prior to the deadline for the submission of
shareholder nominations for the annual meeting of Avid’s stockholders in 2019,
if Mr. Silvers has tendered his resignation on or before such date and such
resignation is due to a disagreement with the Avid Board that has been set forth
in writing. The agreement also requires Cove Street Capital, during the same
period, to vote its shares of Avid stock for director candidates nominated by
Avid and in accordance with the Board’s recommendations on specified other
matters. Further details on the standstill agreement will be contained in a
current report on Form 8-K to be filed by Avid.


About Daniel B. Silvers


Daniel Silvers is the Founder and Managing Member of Matthews Lane Capital
Partners LLC. He serves as Chief Executive Officer and a Director of Leisure
Acquisition Corp. He serves as Chief Strategy Officer of Inspired Entertainment,
Inc. He also currently serves as Lead Independent Director on the board of
directors of PICO Holdings, Inc. He has previously served on the boards of
directors of International Game Technology, Universal





--------------------------------------------------------------------------------





Health Services, Inc., bwin.party digital entertainment plc, Forestar Group,
Inc., Ashford Hospitality Prime, Inc. and India Hospitality Corp., as well as
serving as President of Western Liberty Bancorp, an acquisition-oriented company
which bought and recapitalized Service1st Bank of Nevada, a community bank in
Las Vegas, NV. In 2015, Mr. Silvers was featured in the National Association of
Corporate Directors' "A New Generation of Board Leadership: Directors Under Age
40" list of emerging corporate directors.


About Avid


Through Avid Everywhere®, Avid delivers the most open and efficient media
platform, connecting content creation with collaboration, asset protection,
distribution, and consumption. Avid's preeminent customer community uses Avid's
comprehensive tools and workflow solutions to create, distribute and monetize
the most watched, loved and listened to media in the world-from prestigious and
award-winning feature films to popular television shows, news programs and
televised sporting events, and celebrated music recordings and live concerts.
With the most flexible deployment and pricing options, Avid's industry-leading
solutions include Media Composer®, Pro Tools®, Avid NEXIS®, MediaCentral®,
iNEWS®, AirSpeed®, Sibelius®, Avid VENUE™, Avid FastServe™, Maestro™, and
PlayMaker™. For more information about Avid solutions and services,
visit www.avid.com, connect with Avid
on Facebook, Instagram, Twitter, YouTube, LinkedIn, or subscribe to Avid Blogs.


© 2018 Avid Technology, Inc. All rights reserved. Avid, the Avid logo, Avid
Everywhere, Avid NEXIS, Avid FastServe, AirSpeed, iNews, Maestro, MediaCentral,
Media Composer, PlayMaker, Pro Tools, Avid VENUE, and Sibelius are trademarks or
registered trademarks of Avid Technology, Inc. or its subsidiaries in the United
States and/or other countries. All other trademarks are the property of their
respective owners. Product features, specifications, system requirements and
availability are subject to change without notice.


PR Contact:
Jim Sheehan
jim.sheehan@avid.com
(978) 640-3152


Investor Contact:
Dean Ridlon
dean.ridlon@avid.com
(978) 640-3379







